     Case 2:20-cv-01435-WBS-DMC Document 23 Filed 09/16/21 Page 1 of 3
 1

 2

 3

 4

 5

 6

 7

 8

 9                                      UNITED STATES DISTRICT COURT

10                                      EASTERN DISTRICT OF CALIFORNIA

11

12   R.H., a minor, by and through her guardian                Case No. 2:20-cv-01435-WBS DMC
     ad litem, Sheila Brown; ESTATE OF ERIC
13   JAY HAMES, by and through its personal                    ORDER SETTING SETTLEMENT
     representative, Crystal Dunlap-Bennett,                   CONFERENCE
14
                           Plaintiff,
15
              v.
16
     CITY OF REDDING, et al.,
17
              Defendanta.
18

19            The parties have requested a settlement conference to attempt to determine the damage

20   amount. Thus, the Court ORDERS:

21            1.       A settlement conference is scheduled for September 30, 2021, at 10:00 a.m. The

22   settlement conference will proceed via video conference. The Court will provide conference details

23   as the date approaches.

24            2.       Unless otherwise permitted in advance by the Court, the attorneys who will try

25   the case shall appear at the settlement conference with the parties and the person or persons

26   having full authority to negotiate and settle the case on any reasonable terms1 discussed at the

27
              1
28             Insurance carriers, business organizations, and governmental bodies or agencies whose settlement
     agreements are subject to approval by legislative bodies, executive committees, boards of directors or the like may be
     represented by a person whose recommendations about settlement are relied upon by the ultimate decision makers.
     Case 2:20-cv-01435-WBS-DMC Document 23 Filed 09/16/21 Page 2 of 3
 1

 2   conference. Each of the participants SHALL participate in good faith and in the spirit of

 3   compromise.2 If they cannot do so, they SHALL alert the Court and their opponent, so that the

 4   Court can determine whether the conference should be continued or vacated.

 5            Consideration of settlement is a serious matter that requires preparation prior to the

 6   settlement conference. Set forth below are the procedures the Court will employ, absent good

 7   cause, in conducting the conference.

 8            3.       No later than September 20, 2021, the plaintiffs SHALL submit to the

 9   defendants via fax or e-mail, a written itemization of damages and a meaningful3 settlement

10   demand which includes a brief explanation of why such a settlement is appropriate. Thereafter,

11   no later than September 27, 2021, the defendants SHALL respond via fax or e-mail, with an

12   acceptance of the offer or with a meaningful counteroffer, which includes a brief explanation of

13   why such a settlement is appropriate. The parties SHALL continue to exchange counteroffers

14   until it is no longer productive.

15            If settlement is not achieved, each party SHALL attach copies of their settlement offers to

16   their Confidential Settlement Conference Statement, as described below. Copies of these

17   documents shall not be filed on the court docket.

18            4.       No later than noon on September 29, 2021, the parties shall submit, directly to

19   Judge Thurston's chambers by e-mail to JLTOrders@caed.uscourts.gov, a Confidential
20   Settlement Conference Statement. The statement should not be filed with the Clerk of the Court

21   nor served on any other party, although the parties may file a Notice of Lodging of Settlement

22   Conference Statement. Each statement shall be clearly marked "confidential" with the date and

23   time of the Settlement Conference indicated prominently thereon.

24            5.       The Confidential Settlement Conference Statement shall include the following:

25
              2
                This also means that the parties SHALL be present on the video screen whenever the Court is consulting
26   them, or they agree that any offer made in their absence is with the full authority of their counsel and cannot be
     rescinded.
27            3
                “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering
     party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party.
28   If, however, the offering party is only willing to offer a settlement which it knows the other party will not accept, this
     should trigger a recognition the case is not in a settlement posture and the parties should confer about continuing the
     settlement conference via stipulation.
     Case 2:20-cv-01435-WBS-DMC Document 23 Filed 09/16/21 Page 3 of 3
 1

 2            A.   A brief statement of the facts of the case.

 3            B.   A description of the major issues in dispute and a forthright evaluation of the value

 4                 of the case considering the relevant legal authorities and risk inherent in litigation.

 5            C.   An estimate of the cost and time to be expended for further discovery, pretrial and

 6   trial.

 7            D.   The party's position on settlement, including present demands and offers and a history

 8                 of past settlement discussions, offers and demands.

 9
     IT IS SO ORDERED.
10

11       Dated:    September 15, 2021                                _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
